Discovery proceeding in the Surrogate’s Court, Kings County. The respondents served answers alleging title to the property which is the subject of the petition. The order directs the petitioner to serve a reply to the new matter thus affirmatively alleged in the answers. Order of the Surrogate’s Court, Kings County, affirmed, with one bill of ten dollars costs and disbursements to respondents, payable out of the estate. Appellant may reply within ten days after the entry of the order hereon. Under the circumstances, the direction of a reply was within the discretion of the court. Lazansky, P- J-, Carswell, Johnston, Adel and Close, JJ., concur. [172 Misc. 952.]